Citation Nr: 0822535	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  07-12 592	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 40 percent 
for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1955.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in October 2007, when a disability rating 
greater than 40 percent for the veteran's low back disability 
was denied.  A motion to advance the veteran's appeal on the 
Board's docket was granted in October 2007.  The appeal has 
received expedited treatment since that time.

The veteran appealed the Board's October 2007 denial to the 
United States Court of Appeals for Veterans Claims (Court).  
In an April 2008 order, the Court granted a joint motion for 
remand filed by both parties in the case and ordered that the 
appeal be returned to the Board for further action in 
accordance with the joint motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
when further action on his part is required.


REMAND

After receiving notice that his appeal was being returned to 
the Board, the veteran submitted a statement from his 
treating orthopedic physician, dated in May 2008.  According 
to the statement, the veteran currently has radiculopathy 
from his low back to both legs occurring upon physical 
activity such as walking more than 15 or 20 minutes.  The 
physician also made reference to recent office notes from 
another physician in his practice.  

As the most recent medical records contained in the claims 
file, pertinent to the veteran's back are dated in 2006, the 
Board finds that updated records should be obtained.  It 
appears that the veteran receives both VA and private medical 
care, therefore, updated records from both sources should be 
obtained for review.  

Review of the available records shows that the veteran 
reported experiencing radiculopathy of the left leg only.  
Thus, presumably, the development of right leg radiculopathy 
occurred after 2006 and likely represents a further 
progression of his low back disease.  After obtaining updated 
medical records, the Board deems that another VA examination 
should be conducted, so that a complete picture of the 
veteran's current symptoms and functional impairment may be 
obtained.

In the joint motion for remand, the parties suggest that the 
VA should consider assigning a separate disability rating on 
the basis of the veteran's neurological symptoms caused by 
his low back disability.  Review of the medical evidence 
fails to provide enough detail as to the veteran's 
neurological impairment, if any.  In particular, the evidence 
is silent as to whether the veteran has any muscle atrophy 
related to sciatic nerve impingement, or other neurological 
deficit, such as foot drop, or reduced/weakened knee flexion.  
See 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Therefore, 
this information should be obtained during the VA 
examination, as well.

Accordingly, the case is REMANDED for the following action:

1.  After securing the necessary release, 
the RO should obtain copies of all 
treatment records dated from 2006 onward 
from the private medical orthopedic group 
which has been treating the veteran and 
whose records and address information is 
already in the file.   

2.  The RO should obtain all records of 
VA medical treatment afforded to the 
veteran at the Tampa, Orlando, and 
Kissimmee VA medical facilities dated 
from 2006 onward for inclusion in the 
file.

3.  After the records requested above 
have been obtained, the veteran should be 
afforded a VA examination by a physician 
with appropriate expertise to identify 
all orthopedic and neurologic impairment 
resulting from the veteran's service-
connected low back disability.  The 
claims folder, including the records 
obtained pursuant to the above requests, 
must be made available to the examiner 
for review before the examination.  All 
tests and studies deemed helpful by the 
examiner should be performed in 
conjunction with the examination.  In 
addition to identifying all impairment 
resulting from the veteran's service-
connected low back disability, the 
examiner is requested to comment 
specifically upon the functional 
impairment and effect of the disability 
upon the veteran's daily life and 
activities.  The complete rationale for 
all opinions expressed should be fully 
explained.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, to include considering whether a 
separate rating for neurologic impairment 
is warranted.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

